                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF CALIFORNIA

 RUBEN FIGUEROA,                                    1:19-cv-00968-DAD-BAM (PC)
                        Plaintiff,
                                                    AMENDED ORDER & WRIT OF HABEAS
                                                    CORPUS AD TESTIFICANDUM TO
 v.                                                 TRANSPORT INMATE RUBEN
                                                    FIGUEROA, CDCR # T-55771, BY
                                                    VIDEO CONFERENCE (VIA ZOOM)
 KENNETH CLARK, et al.
                Defendants.                         DATE: August 13, 2021
                                                    TIME: 9:30 a.m.

        Ruben Figueroa, inmate, CDCR #T-55771, a necessary and material witness on his own
behalf in a Settlement Conference in this case on August 13, 2021, is confined at Centinela State
Prison, P.O. Box 911, Imperial, CA 92251, in the custody of the Warden. In order to secure this
inmate’s attendance it is necessary that a Writ of Habeas Corpus ad Testificandum issue
commanding the custodian to produce the inmate to appear by video conference (via Zoom)
before Magistrate Judge Stanley A. Boone on August 13, 2021, at 9:30 a.m.

       ACCORDINGLY, IT IS ORDERED that:

         1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above, along with any necessary legal
property, to appear by video conference (via Zoom) to testify in United States District Court
at the time and place above, until completion of court proceedings or as ordered by the court; and
thereafter to return the inmate to the above institution;

        2. The custodian is ordered to notify the court of any change in custody of this inmate and
is ordered to provide the new custodian with a copy of this writ.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: The Warden of Centinela State Prison

        WE COMMAND you to produce the inmate named above, along with any necessary
legal property, to appear by video conference (via Zoom) to testify before the United States
District Court at the time and place above, until completion of the proceedings, or as ordered by
the court; and thereafter to return the inmate to the above institution.

       FURTHER, you have been ordered to notify the court of any change in custody of the
inmate and have been ordered to provide the new custodian with a copy of this writ.

IT IS SO ORDERED.

Dated: July 14, 2021                     /s/ Barbara A. McAuliffe
                                     UNITED STATES MAGISTRATE JUDGE
